Exhibit 10.88
SUMMARY OF DIRECTOR COMPENSATION AND BENEFITS
Non-employee directors of US Airways Group, Inc. (“US Airways Group”) and US
Airways, Inc. (“US Airways”) currently receive the following compensation for
their Board service:
Annual Retainer: $20,000
Annual Committee Chair Retainer (other than Audit): $4,000
Audit Committee Chair Retainer: $10,000
Attendance Fees: $1,000 for each Board or committee meeting attended
2008 Equity Incentive Plan Grants
In accordance with the terms of the 2008 Equity Incentive Plan (the “2008 Plan”)
and subject to the discretion of the Board of Directors (the “Board”), each
incumbent non-employee director will receive, following each annual meeting of
stockholders, an annual equity award of fully vested shares of common stock,
with such vested shares having an aggregate Fair Market Value (as defined in the
2008 Plan) on the date of grant equal to $60,000, rounded down to the next whole
number of shares.
Travel Benefits
Non-employee directors and their immediate family members, including dependent
children under the age of 19 (or under the age of 24 for children who are
unmarried, dependent full-time students) but not including parents, as well as a
limited number of non-eligible family members and unrelated persons, are
provided free transportation on US Airways and US Airways Express, along with
reimbursement for federal and state income taxes in connection with that travel.
Expense Reimbursement
Non-employee directors will also be reimbursed for all reasonable out-of-pocket
expenses incurred in connection with attendance at meetings upon submission of
receipts.
Stock Ownership Guidelines
Effective as of June 11, 2008, each incumbent non-employee director is required
to retain, until his or her completion of service on the Board, a number of
shares equal to at least 50% of the cumulative shares of common stock granted to
that director pursuant each annual equity award granted in the three years
following the effective date of these guidelines. For each non-employee director
who joins the Board on or after the effective date of these guidelines, he or
she is required to retain, until his or her completion of service on the Board,
a number of shares equal to at least 50% of the cumulative shares of common
stock granted to that director pursuant each annual equity award granted in each
of his or her first three years on the Board.

